UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10777 CENTRAL PACIFIC FINANCIAL CORP. (Exact name of registrant as specified in its charter) Hawaii 99-0212597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 South King Street, Honolulu, Hawaii 96813 (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesT No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer £ Non-accelerated filer £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£ NoT The number of shares outstanding of registrant’s common stock, par value $.01 per share, on October 31, 2007 was 29,880,993 shares. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES Table of Contents Part I. Financial Information Item I. Financial Statements (Unaudited) Consolidated Balance Sheets September 30, 2007 and December 31, 2006 Consolidated Statements of Income Three and nine months ended September 30, 2007 and 2006 Consolidated Statements of Cash Flows Nine months ended September 30, 2007 and 2006 Notes to Consolidated Financial Statements Item 2. Management's Discussion and Analysis of Results of Operations and Financial Condition Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures Exhibit Index PART I.FINANCIAL INFORMATION Forward-Looking Statements This document may contain forward-looking statements concerning projections of revenues, income, earnings per share, capital expenditures, dividends, capital structure, or other financial items, concerning plans and objectives of management for future operations, concerning future economic performance, or concerning any of the assumptions underlying or relating to any of the foregoing. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts, and may include the words “believes”, “plans”, “intends”, “expects”, “anticipates”, “forecasts” or words of similar meaning. While we believe that our forward-looking statements and the assumptions underlying them are reasonably based, such statements and assumptions are by their nature subject to risks and uncertainties, and thus could later prove to be inaccurate or incorrect. Accordingly, actual results could materially differ from projections for a variety of reasons, to include, but not limited to: the impact of local, national, and international economies and events (including natural disasters such as wildfires, tsunamis and earthquakes) on the Company’s business and operations and on tourism, the military, and other major industries operating within the Hawaii market and any other markets in which the Company does business; the impact of legislation affecting the banking industry; the impact of competitive products, services, pricing, and other competitive forces; movements in interest rates; loan delinquency rates and changes in asset quality;adverse conditions in the public debt market, the stock market or other capital markets, including any adverse changes inthe price of the Company's stock; and a general deterioration in economic conditions, including the continued slowing of the real estate market. For further information on factors that could cause actual results to materially differ from projections, please see the Company’s publicly available Securities and Exchange Commission filings, including the Company’s Form 10-K for the last fiscal year. The Company does not update any of its forward-looking statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, (Dollars in thousands) 2007 2006 Assets Cash and due from banks $ 90,161 $ 129,715 Interest-bearing deposits in other banks 439 5,933 Federal funds sold 14,900 - Investment securities: Held to maturity, at amortized cost (fair value of $46,977 at September 30, 2007 and $64,249 at December 31, 2006) 47,465 65,204 Available for sale, at fair value 801,640 833,154 Total investment securities 849,105 898,358 Loans held for sale 31,388 26,669 Loans and leases 4,072,536 3,846,004 Less allowance for loan and lease losses 72,517 52,280 Net loans and leases 4,000,019 3,793,724 Premises and equipment 80,173 77,341 Accrued interest receivable 27,580 26,269 Investment in unconsolidated subsidiaries 16,333 12,957 Goodwill 292,453 297,883 Core deposit premium 29,844 31,898 Mortgage servicing rights 11,111 11,640 Bank-owned life insurance 130,089 102,394 Federal Home Loan Bank stock 48,797 48,797 Other assets 25,232 23,614 Total assets $ 5,647,624 $ 5,487,192 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ 630,586 $ 661,027 Interest-bearing demand 441,884 438,943 Savings and money market 1,216,991 1,205,271 Time 1,652,798 1,539,242 Total deposits 3,942,259 3,844,483 Short-term borrowings 72,245 79,308 Long-term debt 816,535 740,189 Minority interest 13,110 13,130 Other liabilities 59,503 71,943 Total liabilities 4,903,652 4,749,053 Shareholders' equity: Preferred stock, no par value, authorized 1,000,000 shares, none issued - - Common stock, no par value, authorized 100,000,000 shares, issued and outstanding 29,914,586 shares at September 30, 2007 and 30,709,389 shares at December 31, 2006 419,463 430,904 Surplus 54,686 51,756 Retained earnings 281,682 270,624 Accumulated other comprehensive loss (11,859 ) (15,145 ) Total shareholders' equity 743,972 738,139 Total liabilities and shareholders' equity $ 5,647,624 $ 5,487,192 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Amounts in thousands, except per share data) 2007 2006 2007 2006 Interest income: Interest and fees on loans and leases $ 78,325 $ 72,444 $ 231,561 $ 204,603 Interest and dividends on investment securities: Taxable interest 8,386 8,486 25,964 25,996 Tax-exempt interest 1,343 1,227 4,071 3,822 Dividends 83 153 176 264 Interest on deposits in other banks 82 79 156 306 Interest on Federal funds sold and securities purchased under agreements to resell 125 31 244 85 Dividends on Federal Home Loan Bank stock 73 - 195 - Total interest income 88,417 82,420 262,367 235,076 Interest expense: Interest on deposits: Demand 139 136 418 428 Savings and money market 6,321 4,969 18,773 11,667 Time 17,925 14,050 51,182 37,329 Interest on short-term borrowings 302 1,221 1,110 2,035 Interest on long-term debt 10,900 8,949 31,484 26,163 Total interest expense 35,587 29,325 102,967 77,622 Net interest income 52,830 53,095 159,400 157,454 Provision for loan and lease losses 21,200 300 24,800 1,350 Net interest income after provision for loan and lease losses 31,630 52,795 134,600 156,104 Other operating income: Service charges on deposit accounts 3,581 3,570 10,488 10,563 Other service charges and fees 3,281 2,994 10,052 8,993 Income from fiduciary activities 968 740 2,583 2,157 Equity in earnings of unconsolidated subsidiaries 169 90 593 421 Fees on foreign exchange 149 207 541 601 Loan placement fees 248 464 790 1,256 Gains on sales of loans 1,116 680 3,886 4,133 Income from bank-owned life insurance 1,861 1,085 4,075 2,794 Other 379 715 1,434 2,751 Total other operating income 11,752 10,545 34,442 33,669 Other operating expense: Salaries and employee benefits 16,240 17,451 49,534 54,128 Net occupancy 2,624 2,399 7,721 6,974 Equipment 1,255 1,171 3,810 3,624 Amortization of core deposit premium 684 974 2,054 2,922 Amortization of mortgage servicing rights 478 547 1,488 1,697 Communication expense 1,032 1,186 3,118 3,562 Legal and professional services 2,223 1,985 6,660 6,174 Computer software expense 869 716 2,561 1,956 Advertising expense 661 515 1,919 1,789 Other 5,487 4,272 14,495 13,627 Total other operating expense 31,553 31,216 93,360 96,453 Income before income taxes 11,829 32,124 75,682 93,320 Income taxes 2,722 11,521 25,424 32,940 Net income $ 9,107 $ 20,603 $ 50,258 $ 60,380 Per share data: Basic earnings per share $ 0.30 $ 0.67 $ 1.65 $ 1.98 Diluted earnings per share 0.30 0.67 1.64 1.96 Cash dividends declared 0.25 0.23 0.73 0.65 Shares used in computation: Basic shares 30,192 30,532 30,480 30,465 Diluted shares 30,378 30,838 30,707 30,790 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (Dollars in thousands) 2007 2006 Cash flows from operating activities: Net income $ 50,258 $ 60,380 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan and lease losses 24,800 1,350 Depreciation and amortization 5,303 5,150 Amortization of intangible assets 3,542 4,619 Net amortization of investment securities 1,591 2,236 Net loss on investment securities - 19 Share-based compensation 2,920 2,580 Deferred income tax (benefit) expense (6,521 ) 24 Net gain on sale of loans (3,886 ) (4,133 ) Proceeds from sales of loans held for sale 688,923 413,756 Originations of loans held for sale (689,756 ) (370,827 ) Tax benefits from share-based compensation (10 ) (675 ) Equity in earnings of unconsolidated subsidiaries (593 ) (421 ) Increase in cash surrender value of bank-owned life insurance (4,124 ) (2,775 ) Net change in other assets and liabilities (4,461 ) (8,786 ) Net cash provided by operating activities 67,986 102,497 Cash flows from investing activities: Proceeds from maturities of and calls on investment securities held to maturity 17,657 4,685 Proceeds from maturities of and calls on investment securities available for sale 520,640 392,151 Proceeds from sales of investment securities available for sale - 57 Purchases of investment securities available for sale (485,956 ) (374,439 ) Net loan originations (220,098 ) (212,955 ) Purchase of loan portfolio (10,496 ) - Proceeds from bank-owned life insurance 1,364 - Purchase of bank-owned life insurance (25,000 ) (30,000 ) Purchases of premises and equipment (8,136 ) (9,491 ) Distributions from unconsolidated subsidiaries 596 768 Contributions to unconsolidated subsidiaries (5,294 ) - Net cash used in investing activities (214,723 ) (229,224 ) Cash flows from financing activities: Net increase in deposits 97,776 139,679 Proceeds from long-term debt 150,000 75,000 Repayments of long-term debt (73,046 ) (92,486 ) Net decrease in short-term borrowings (7,063 ) (23,961 ) Cash dividends paid (22,274 ) (19,841 ) Tax benefits from share-based compensation 10 675 Repurchases of common stock (31,075 ) - Proceeds from stock option exercises 2,261 2,947 Net cash provided by financing activities 116,589 82,013 Net decrease in cash and cash equivalents (30,148 ) (44,714 ) Cash and cash equivalents at beginning of period 135,648 164,740 Cash and cash equivalents at end of period $ 105,500 $ 120,026 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 100,488 $ 74,354 Income taxes 24,711 25,517 Cash received during the period for: Income taxes - 3,255 Supplemental disclosure of noncash investing and financing activities: Net change in common stock held by directors' deferred compensation plan $ 33 $ 32 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Central Pacific Financial Corp. (referred to herein as “the Company,” “we,” “us,” or “our”) have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. These interim condensed consolidated financial statements and notes should be read in conjunction with the Company’s consolidated financial statements and notes thereto filed on Form 10-K for the fiscal year ended December 31, 2006. In the opinion of management, all adjustments necessary for a fair presentation have been made and include all normal recurring adjustments. Interim results of operations are not necessarily indicative of results to be expected for the year. Certain prior period amounts in the Consolidated Statements of Income and Consolidated Statement of Cash Flows have been reclassified to conform to the current period presentation. Such reclassifications were considered to be immaterial and had no impact on the Company’s net income or financial conditionfor any periods presented. 2.RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In February 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments – an amendment of FASB Statements No. 133 and 140” (“SFAS 155”). SFAS 155 amends the guidance in SFAS 133, “Accounting for Derivative Instruments and Hedging Activities,” and SFAS 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS 155 permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS 133, establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives and amends SFAS 140 to eliminate the prohibition on a qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. We adopted the provisions of SFAS 155 beginning January 1, 2007 and such adoption did not have a material impact on our consolidated financial statements. In March2006, the FASB issued SFAS No.156, “Accounting for Servicing of Financial Assets—an amendment of FASB Statement No.140” (“SFAS 156”). SFAS 156 requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value and permits an entity to choose to either amortize servicing assets or servicing liabilities in proportion to and over the period of estimated net servicing income or net servicing loss and assess servicing assets or servicing liabilities for impairment or increased obligation based on fair value at each reporting date, or measure servicing assets or servicing liabilities at fair value at each reporting date and report changes in fair value in earnings in the period in which the changes occur. SFAS 156 also permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, provided that the available-for-sale securities are identified as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value, requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value and specifies additional disclosures for all separately recognized servicing assets and servicing liabilities. We adopted the provisions of SFAS 156 beginning January 1, 2007 and such adoption did not have a material impact on our consolidated financial statements. We adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (“FIN 48”) on January 1, 2007. As a result of the adoption, we recognized a net decrease of $5.3 million in the liability for uncertain tax positions, of which, $0.5 million was accounted for as an increase to beginning retained earnings, $5.3 million was accounted for as a decrease to goodwill and $0.5 million was recorded as a decrease in other liabilities. Including the cumulative effect of the decrease in the liability for uncertain tax positions, our unrecognized tax benefits totaled $6.9 million at January 1, 2007, of which $1.8 million represents the amount of unrecognized tax benefits that, if recognized, would favorably affect the effective income tax rate in any future periods. The Company and its subsidiaries are subject to U.S. federal income tax as well as income tax of multiple state jurisdictions. We have substantially concluded all U.S. federal income tax matters for years through 1997. Federal income tax returns for 1998, 2000 through 2002, and 2004 are currently under examination. Our continuing practice is to recognize interest and penalties related to income tax matters in interest expense and other expense, respectively. At the date of adoption, we had $2.1 million accrued for interest relating to income tax mattersand at September 30, 2007, accrued interest amounted to $2.6 million. There were no penalties relating to income tax matters accrued at the date of adoption, as well as at September 30, 2007. In September 2006, the Emerging Issues Task Force (“EITF”) reached a consensus on EITF No. 06-5, “Accounting for Purchases of Life Insurance - Determining the Amount that Could Be Realized in Accordance with FASB Tech Bulletin 85-4” (“EITF 06-5”). The EITF concluded that a policyholder should consider any additional amounts included in the contractual terms of the life insurance policy in determining the “amount that could be realized under the insurance contract” on a policy by policy basis. EITF 06-5 is effective for fiscal years beginning after December 15, 2006 and it requires that recognition of the effects of adoption should be either by (a) a change in accounting principle through a cumulative-effect adjustment to retained earnings as of the beginning of the year of adoption or (b) a change in accounting principle through retrospective application to all prior periods. We adopted the provisions of EITF 06-5 beginning January 1, 2007 and such adoption did not have a material impact on our consolidated financial statements. In September2006, the FASB issued SFAS No.157, “Fair Value Measurements” (“SFAS 157”). The standard defines fair value, establishes a framework for measuring fair value in accounting principles generally accepted in the United States of America and expands disclosure about fair value measurements. The pronouncement applies under other accounting standards that require or permit fair value measurements. Accordingly, the statement does not require any new fair value measurement. SFAS 157 is effective for fiscal years beginning after November15, 2007 and we plan to adopt SFAS 157 on January 1, 2008. We are evaluating the requirements of SFAS 157 and assessing the impact of this statementon our consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS159”). SFAS 159 provides companies with an option to report selected financial assets and liabilities at fair value and establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities. SFAS 159 is effective for fiscal years beginning after November15, 2007. We are currently assessing the impact of this statement on our consolidated financial statements. In March 2007, the FASB ratified EITF No. 06-10 “Accounting for Deferred Compensation and Postretirement Benefit Aspects of Collateral Assignment Split-Dollar Life Insurance Arrangements” (“EITF 06-10”). EITF 06-10 requires that an employer recognize a liability for the postretirement benefit obligation related to a collateral assignment arrangementin accordance with SFAS No. 106 “Employers’ Accounting for Postretirement Benefits Other Than Pensions” (if deemed part of a postretirement plan) or Accounting Principles Board Opinion 12 “Omnibus Opinion-1967” (if not part of a plan). The consensus is applicable if, based on the substantive agreement with the employee, the employer has agreed to (a) maintain a life insurance policy during the postretirement period or (b) provide a death benefit. The EITF also reached a consensus that an employer should recognize and measure the associated asset on the basis of the terms of the collateral assignment arrangement. We are required to adopt EITF 06-10 effective January 1, 2008 and we are currently assessing the impact of this EITF issue on our consolidated financial statements. 3.LOANS AND LEASES Loans, excluding loans held for sale, consisted of the following at the dates indicated: September 30, December 31, 2007 2006 (Dollars in thousands) Commercial, Financial and Agricultural $ 377,456 $ 405,046 Real Estate: Construction 1,175,590 1,144,680 Mortgage-Residential 1,023,345 898,932 Mortgage-Commercial 1,252,577 1,165,267 Consumer 202,869 195,436 Leases 53,112 50,741 4,084,949 3,860,102 Unearned income (12,413 ) (14,098 ) Total loans and leases $ 4,072,536 $ 3,846,004 In July 2007, we purchased a consumer loan portfolio for $10.5 million, which represented a $0.4 million premium over the $10.1 million outstanding balance. At the time of purchase, the consumer loan portfolio had a weighted average remaining term of 70 months. 4.ALLOWANCE FOR LOAN AND LEASE LOSSES The following table presents the changes in the allowance for loan and lease losses for the periods indicated: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Dollars in thousands) Balance, beginning of period $ 51,409 $ 52,914 $ 52,280 $ 52,936 Provision for loan and lease losses 21,200 300 24,800 1,350 Charge-offs (835 ) (1,266 ) (6,513 ) (3,599 ) Recoveries 743 663 1,950 1,924 Net charge-offs (92 ) (603 ) (4,563 ) (1,675 ) Balance, end of period $ 72,517 $ 52,611 $ 72,517 $ 52,611 5.GOODWILL AND OTHER INTANGIBLE ASSETS The following table presents the changes in goodwill allocated to each of our reportable segments during the nine months ended September 30, 2007: Hawaii Commercial Market Real Estate Total (Dollars in thousands) Balance, beginning of period $ 152,812 $ 145,071 $ 297,883 Additions 468 - 468 Reductions (2,983 ) (2,915 ) (5,898 ) Balance, end of period $ 150,297 $ 142,156 $ 292,453 The addition to goodwillwas the result of an earnout payment of $0.5 million related to the Company's acquisition of Hawaii HomeLoansin fiscal 2005. Reductions to goodwill were due to adjustments recorded on CB Bancshares, Inc.(“CBBI”)tax contingencies upon the adoption of FIN 48 of $5.3 million and the reversal of previously accrued acquisition costs of $0.6 million. Other intangible assets include a core deposit premium and mortgage servicing rights. The following table presents changes in other intangible assets for the nine months ended September 30, 2007: Core Deposit Premium Mortgage Servicing Rights (Dollars in thousands) Balance, beginning of period $ 31,898 $ 11,640 Additions - 959 Amortization (2,054 ) (1,488 ) Balance, end of period $ 29,844 $ 11,111 The gross carrying value and accumulated amortization related to the core deposit premium and mortgage servicing rights are presented below: September 30, 2007 December 31, 2006 Gross Gross Carrying Accumulated Carrying Accumulated Value Amortization Net Value Amortization Net (Dollars in thousands) Core deposit premium $ 44,642 $ (14,798 ) $ 29,844 $ 44,642 $ (12,744 ) $ 31,898 Mortgage servicing rights 20,053 (8,942 ) 11,111 19,094 (7,454 ) 11,640 Based on the core deposit premium and mortgage servicing rights held as of September 30, 2007, estimated amortization expense for the remainder of fiscal 2007, the next five succeeding fiscal years and all years thereafter are as follows: Estimated Amortization Expense Core Deposit Mortgage Premium Servicing Rights (Dollars in thousands) 2007 (remainder) $ 685 $ 284 2008 2,491 1,497 2009 2,491 1,233 2010 2,491 1,074 2011 2,491 934 2012 2,491 814 Thereafter 16,704 5,275 $ 29,844 $ 11,111 We account for our mortgage servicing rights under the provisions of SFAS 156, which was adopted beginning January 1, 2007. Mortgage servicing rights are recorded when loans are sold to third-parties with servicing of those loans retained and we classify our entire mortgage servicing rights into one class. Initial fair value of the servicing right is calculated by a discounted cash flow model prepared by a third party service provider based on market value assumptions at the time of origination and we assess the servicing right for impairment using current market value assumptions at each reporting period. Critical assumptions used in the discounted cash flow model include mortgage prepayment speeds, discount rates, costs to service and ancillary income. Variations in our assumptions could materially affect the estimated fair values. Changes to our assumptions are made when current trends and market data indicate that new trends have developed. Current market value assumptions based on loan product types (fixed rate, adjustable rate and balloon loans) include average discount rates and national prepayment speeds. Many of these assumptions are subjective and require a high level of management judgment. Our mortgage servicing rights portfolio and valuation assumptions are periodically reviewed by management. Prepayment speeds may be affected by economic factors such as home price appreciation, market interest rates, the availability of other credit products to our borrowers and customer payment patterns. Prepayment speeds include the impact of all borrower prepayments, including full payoffs, additional principal payments and the impact of loans paid off due to foreclosure liquidations. As market interest rates decline, prepayment speeds will generally increase as customers refinance existing mortgages under more favorable interest rate terms. As prepayment speeds increase, anticipated cash flows will generally decline resulting in a potential reduction, or impairment, to the fair value of the capitalized mortgage servicing rights. Alternatively, an increase in market interest rates may cause a decrease in prepayment speeds and therefore and an increase in fair value of mortgage servicing rights. We have elected to use the amortization method to measure our mortgage servicing rights. Under the amortization method, we amortize our mortgage servicing rights in proportion to and over the period of net servicing income. Income generated as the result of new mortgage servicing rights is reported as gains on sales of loans and totaled $0.3 million and $1.0 million for the three and nine months ended September 30, 2007, respectively, compared to $0.5 million and $1.7 million for the three and nine months ended September 30, 2006, respectively. Amortization of the servicing rights is reported as amortization of mortgage servicing rights in our consolidated statements of income. Ancillary income is recorded in other income. The following table presents the fair market value and key assumptions used in determining the fair market value of our mortgage servicing rights as of September 30, 2007: (Dollars in thousands) Fair market value at January 1, 2007 $ 12,086 Fair market value at September 30, 2007 $ 13,059 Weighted average discount rate 8.6 % Weighted average prepayment speed assumption 10.9 % 6.MERGER WITH CB BANCSHARES, INC. In connection with the completion of our merger withCBBI in fiscal 2004, we recorded liabilities totaling $17.6 million for estimated costs to exit certain CBBI facilities and operations. These liabilities, net of tax, were included in the cost of the merger, resulting in an increase in goodwill. Certain adjustments to the estimates have been recorded as adjustments to the cost of the merger. The following table sets forth information related to the exit costs accrued, adjustments to estimates and payments made against accrued amounts: Balance at Adjustments Balance at December 31, 2006 to estimates Payments September 30, 2007 (Dollars in thousands) Lease termination fees $ 5,012 $ 396 $ (2,109 ) $ 3,299 Asset write-offs 271 (271 ) - - Contract termination fees 319 (319 ) - - Total $ 5,602 $ (194 ) $ (2,109 ) $ 3,299 7.SHARE REPURCHASE In April 2006, the Company’s board of directors authorized the repurchase and retirement of up to 600,000 shares of the Company’s common stock (the “2006 Repurchase Plan”). The 2006 Repurchase Plan remained in effect through April 26, 2007. On April 26, 2007, the Company’s board of directors authorized the repurchase and retirement of up to 600,000 shares, under a new repurchase plan that will remain in effect through April 30, 2008 (the “2007 Repurchase Plan”). On July 25, 2007, the Company’s board of directors authorized the repurchase of an additional 1,500,000 shares under the 2007 Repurchase Plan. Repurchases may be made from time to time on the open market or in privately negotiated transactions. The repurchase authorization under the 2007 Repurchase Plan rescinded the planned repurchase ofany remaining shares under the Company’s 2006 Repurchase Plan. During the nine months ended September 30, 2007, we repurchased and retired a total of 973,700 shares of common stock for approximately $31.1 million. At September 30, 2007, a total of 1,182,300 shares remained authorized for repurchase under the 2007 Repurchase Plan. 8.SHARE-BASED COMPENSATION The following table reflects total share-based compensation recognized for the periods indicated: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Dollars in thousands) Salaries and employee benefits $ 743 $ 878 $ 2,920 $ 2,580 Income tax benefit (298 ) (352 ) (1,170 ) (1,034 ) Net share-based compensation effect $ 445 $ 526 $ 1,750 $ 1,546 In accordance with SFAS 123R, we are required to base initial share-based compensation expense on the estimated number of awards for which the requisite service and performance is expected to be rendered. Stock Option Plans We have adopted stock option plans for the purpose of granting options to purchase the Company’s common stock to directors, officers and other key individuals. Option awards are granted with an exercise price equal to the market price of the Company’s common stock at the date of grant; those option awards generally vest based on three or five years of continuous service and have 10-year contractual terms. Certain option and share awards provide for accelerated vesting if there is a change in control (as defined in the stock option plans below). We have historically issued new shares of common stock upon exercises of stock options and purchases of restricted awards. In February 1997, we adopted the 1997 Stock Option Plan (“1997 Plan”) basically as a continuance of the 1986 Stock Option Plan. In April 1997, the Company’s shareholders approved the 1997 Plan, which provided 2,000,000 shares of the Company’s common stock for grants to employees as qualified incentive stock options and to directors as nonqualified stock options. In September 2004, we adopted and the Company’s shareholders approved the 2004 Stock Compensation Plan (“2004 Plan”) making available 1,989,224 shares for grants to employees and directors. Upon adoption of the 2004 Plan, all unissued shares from the 1997 Plan were frozen and no new options will be granted under the 1997 Plan. Optionees may exercise outstanding options granted pursuant to the 1997 Plan until the expiration of the respective options in accordance with the original terms of the 1997 Plan. To satisfy share issuances pursuant to the share-based compensation programs, we issue new shares from the 2004 Plan. The following is a summary of option activity for the Company’s stock option plans for the nine months ended September 30, 2007: Shares Weighted Average Exercise Price Outstanding at January 1, 2007 990,324 $ 25.55 Changes during the period: Granted 75,000 35.54 Exercised (134,810 ) 14.03 Expired - - Forfeited (33,041 ) 35.09 Outstanding at September 30, 2007 897,473 27.77 We estimate the fair value of stock options granted using the Black-Scholes option pricing formula and a single option award approach. This fair value is then amortized on a straight-line basis over the requisite service periods of the awards, which is generally the vesting period. The fair value of the Company’s stock options granted to employees for the three and nine months ended September 30, 2007 and 2006 was estimated using the following weighted-average assumptions: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Expected volatility 30.9 % 34.4 % 33.1 % 34.4 % Risk free interest rate 4.5 % 4.9 % 4.5 % 4.9 % Expected dividends 3.6 % 2.4 % 2.9 % 2.4 % Expected life (in years) 6.5 6.5 7.4 6.5 Weighted average fair value $ 7.57 $ 11.99 $ 11.20 $ 11.99 Restricted Stock Awards Under the 1997 and 2004 Plans, we awarded restricted stock awards to our non-officer directors and certain senior management personnel. The awards typically vest over a three or five year period. Compensation expense is measured as the market price of the stock awards on the grant date, and is recognized over the specified vesting periods. The table below presents the activity of restricted stock awards for the nine months ended September 30, 2007: Shares Weighted Average Grant Date Fair Value Nonvested at January 1, 2007 22,520 $ 34.35 Changes during the period: Granted 26,000 34.79 Vested (900 ) 27.75 Forfeited (1,500 ) 35.90 Nonvested at September 30, 2007 46,120 34.67 Performance Shares and Stock Appreciation Rights In 2005, we established a Long Term Incentive Plan (“LTIP”) that covers certain executive and senior management personnel. The LTIP is comprised of three components: performance shares, stock appreciation rights and cash awards. Performance shares are granted under the 2004 Plan and vest based on achieving both performance and service conditions. Performance conditions require achievement of stated goals including earnings per share, credit quality and efficiency ratio targets. The service condition requires employees to be employed continuously with the Company through March 15, 2008.The fair value of the grant to be recognized over this service period is determined based on the market value of the stock on the grant date, multiplied by the probability of the granted shares being earned. This requires us to assess the expectation over the performance period of the performance targets being achieved as well as to estimate expected pre-vested cancellations. The table below presents activity of performance shares for the nine months ended September 30, 2007: Shares Weighted Average Grant Date Fair Value Nonvested at January 1, 2007 82,438 $ 34.67 Changes during the period: Granted - - Forfeited (8,135 ) 34.57 Nonvested at September 30, 2007 74,303 34.68 Stock appreciation rights (“SARs”) are granted under the 2004 Plan. These SARs require the employee to achieve the same performance conditions as the performance shares described above as well as to satisfy service conditions that approximate three years from the date of grant. Upon exercise of the SAR, for each SAR exercised, the grantee shall be entitled to receive value equal to the difference between the market value of a share on the date of exercise minus the market value of a share on the date of grant. We shall pay the value owing to the grantee upon exercise in whole shares. No cash will be awarded upon exercise, and no fractional shares will be issued or delivered. As the SARs plan is a stock-settled SAR, this plan is an equity-classified award under SFAS 123R. As such, the financial and income tax accounting for this type of award is identical to that of a nonqualified stock option plan. Therefore, the grant date fair value is determined at the grant date using the same method as would be used for determining the fair value of a grant of a nonqualified stock option, which has historically been the Black-Scholes formula. Similar to the performance shares addressed above, the amount of compensation cost to be recognized is the fair value of the SAR grant adjusted based on expectations of achieving the performance requirements and also the expected pre-vested cancellations. Compensation costs arising from the SARs will be recognized ratably over the requisite service period. The fair value of SARs granted to employees were estimated using the Black-Scholes option pricing formula with the following weighted-average assumptions: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Expected volatility - % 33.3 % 31.7 % 34.3 % Risk free interest rate - % 4.9 % 4.5 % 4.7 % Expected dividends - % 2.4 % 2.8 % 2.4 % Expected life (in years) - 6.1 6.5 6.5 Weighted average fair value $ - $ 11.48 $ 10.49 $ 10.80 There were no grants of SARs for the three months ended September 30, 2007. The table below presents activity of SARs for the nine months ended September 30, 2007: Shares Weighted Average Exercise Price Outstanding at January 1, 2007 56,161 $ 34.95 Changes during the period: Granted 32,726 35.90 Forfeited (8,701 ) 35.49 Outstanding at September 30, 2007 80,186 35.28 9.ACCUMULATED OTHER COMPREHENSIVE LOSS Components of accumulated other comprehensive loss, net of taxes, were as follows: September 30, December 31, 2007 2006 (Dollars in thousands) Unrealized holding losses on available-for-sale investment securities $ (10,743 ) $ (15,422 ) Pension liability adjustments (9,031 ) (9,853 ) Tax benefit 7,915 10,130 Accumulated other comprehensive loss, net of tax $ (11,859 ) $ (15,145 ) Components of comprehensive income for the periods indicated were as follows: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Dollars in thousands) Net income $ 9,107 $ 20,603 $ 50,258 $ 60,380 Unrealized gain (loss) on investment securities, net of taxes 5,871 7,216 2,793 (819 ) Pension adjustments, net of taxes 165 - 493 - Comprehensive income $ 15,143 $ 27,819 $ 53,544 $ 59,561 10.PENSION PLANS Central Pacific Bank, our bank subsidiary, has a defined benefit retirement plan (the “Pension Plan”) which covers certain eligible employees. The plan was curtailed effective December 31, 2002, and accordingly, plan benefits were fixed as of that date. The following table sets forth the components of net periodic benefit cost for the Pension Plan: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Dollars in thousands) Interest cost $ 446 $ 385 $ 1,338 $ 1,155 Expected return on assets (560 ) (505 ) (1,680 ) (1,515 ) Amortization of unrecognized loss 264 226 792 678 Net periodic cost $ 150 $ 106 $ 450 $ 318 Central Pacific Bank also established Supplemental Executive Retirement Plans (“SERPs”), which provide certain officers of Central Pacific Bank with supplemental retirement benefits. The following table sets forth the components of net periodic benefit cost for the SERPs: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (Dollars in thousands) Service cost $ 140 $ 182 $ 420 $ 546 Interest cost 136 135 408 405 Amortization of unrecognized transition obligation 5 49 15 147 Amortization of prior service cost 5 4 15 12 Amortization of unrecognized (gain) loss 1 (12 ) 3 (36 ) Net periodic cost $ 287 $ 358 $ 861 $ 1,074 11.EARNINGS PER SHARE The following table presents the information used to compute basic and diluted earnings per share for the periods indicated: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 (In thousands, except per share data) Net income $ 9,107 $ 20,603 $ 50,258 $ 60,380 Weighted average shares outstanding - basic 30,192 30,532 30,480 30,465 Dilutive effect of employee stock options and awards 186 306 227 325 Weighted average shares outstanding - diluted 30,378 30,838 30,707 30,790 Basic earnings per share $ 0.30 $ 0.67 $ 1.65 $ 1.98 Diluted earnings per share $ 0.30 $ 0.67 $ 1.64 $ 1.96 12.SEGMENT INFORMATION We have three reportable segments: Commercial Real Estate, Hawaii Market and Treasury. The segments reported are consistent with internal functional reporting lines. They are managed separately because each unit has different target markets, technological requirements, marketing strategies and specialized skills. The Commercial Real Estate segment includes construction and real estate development lending in Hawaii, California and Washington. The Hawaii Market segment includes retail branch offices, commercial lending, residential mortgage lending and servicing, indirect auto lending, trust services and retail brokerage services. A full range of deposit and loan products and various other banking services are offered. The Treasury segment is responsible for managing the Company's investment securities portfolio and wholesale funding activities. The All Others category includes activities such as electronic banking, data processing and management of bank owned properties. The accounting policies of the segments are consistent with the Company's accounting policies that are described in Note 1 to the consolidated financial statements in the Annual Report on Form 10-K for the year ended December 31, 2006 filed with the Securities and Exchange Commission. The majority of the Company's net income is derived from net interest income. Accordingly, management focuses primarily on net interest income, rather than gross interest income and expense amounts, in evaluating segment profitability. Intersegment net interest income (expense) was allocated to each segment based upon a funds transfer pricing process that assigns costs of funds to assets and earnings credits to liabilities based on market interest rates that reflect interest rate sensitivity and maturity characteristics. All administrative and overhead expenses are allocated to the segments at cost. Cash, investment securities, loans and their related balances are allocated to the segment responsible for acquisition and maintenance of those assets. Segment assets also include all premises and equipment used directly in segment operations. Segment profits and assets are provided in the following table for the periods indicated. Commercial Real Estate Hawaii Market Treasury All Others Total (Dollars in thousands) Three months ended September 30, 2007: Net interest income $ 44,853 $ 12,408 $ (4,431 ) $ - $ 52,830 Intersegment net interest income (expense) (28,502 ) 20,418 2,164 5,920 - Provision for loan losses (20,270 ) (930 ) - - (21,200 ) Other operating income 23 9,036 2,645 48 11,752 Other operating expense (1,182 ) (16,257 ) (505 ) (13,609 ) (31,553 ) Administrative and overhead expense allocation (1,952 ) (10,955 ) (103 ) 13,010 - Income taxes 3,139 (4,549 ) (1,190 ) (122 ) (2,722 ) Net income (loss) $ (3,891 ) $ 9,171 $ (1,420 ) $ 5,247 $ 9,107 Three months ended September 30, 2006: Net interest income $ 40,762 $ 14,841 $ (2,508 ) $ - $ 53,095 Intersegment net interest income (expense) (24,806 ) 18,568 97 6,141 - Provision for loan losses 16 (316 ) - - (300 ) Other operating income 93 8,371 1,635 446 10,545 Other operating expense (1,979 ) (15,749 ) (599 ) (12,889 ) (31,216 ) Administrative and overhead expense allocation (1,673 ) (8,967 ) (90 ) 10,730 - Income taxes (4,892 ) (5,678 ) (675 ) (276 ) (11,521 ) Net income (loss) $ 7,521 $ 11,070 $ (2,140 ) $ 4,152 $ 20,603 Nine months ended September 30, 2007: Net interest income $ 132,919 $ 37,335 $ (10,854 ) $ - $ 159,400 Intersegment net interest income (expense) (82,872 ) 59,461 4,297 19,114 - Provision for loan losses (20,330 ) (4,470 ) - - (24,800 ) Other operating income 104 27,401 6,850 87 34,442 Other operating expense (4,773 ) (50,197 ) (1,719 ) (36,671 ) (93,360 ) Administrative and overhead expense allocation (5,543 ) (27,267 ) (631 ) 33,441 - Income taxes (7,080 ) (14,669 ) (2,922 ) (753 ) (25,424 ) Net income (loss) $ 12,425 $ 27,594 $ (4,979 ) $ 15,218 $ 50,258 Nine months ended September 30, 2006: Net interest income $ 112,923 $ 48,443 $ (3,912 ) $ - $ 157,454 Intersegment net interest income (expense) (66,959 ) 52,025 (2,455 ) 17,389 - Provision for loan losses (71 ) (1,279 ) - - (1,350 ) Other operating income 289 27,060 4,557 1,763 33,669 Other operating expense (6,298 ) (46,406 ) (1,679 ) (42,070 ) (96,453 ) Administrative and overhead expense allocation (5,383 ) (29,958 ) (349 ) 35,690 - Income taxes (14,077 ) (16,663 ) (2,228 ) 28 (32,940 ) Net income (loss) $ 20,424 $ 33,222 $ (6,066 ) $ 12,800 $ 60,380 At September 30, 2007: Investment securities $ - $ - $ 849,105 $ - $ 849,105 Loans and leases (including loans held for sale) 2,202,618 1,901,306 - - 4,103,924 Other 133,774 253,814 272,165 34,842 694,595 Total assets $ 2,336,392 $ 2,155,120 $ 1,121,270 $ 34,842 $ 5,647,624 At December 31, 2006: Investment securities $ - $ - $ 898,358 $ - $ 898,358 Loans and leases (including loans held for sale) 2,058,257 1,814,416 - - 3,872,673 Other 154,691 258,534 265,696 37,240 716,161 Total assets $ 2,212,948 $ 2,072,950 $ 1,164,054 $ 37,240 $ 5,487,192 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview We are a Hawaii corporation and a bank holding company. Our principal business is to serve as a holding company for our bank subsidiary, Central Pacific Bank. We refer to Central Pacific Bank herein as “our Bank” or “the Bank,” and when we say “the Company,” “we,” “us,” or “our” we mean the holding company on a consolidated basis with the Bank and our other consolidated subsidiaries. Central Pacific Bank is a full-service community bank with 39 branches and more than 90 ATMs located throughout the State of Hawaii. The Bank offers a broad range of products and services including accepting time and demand deposits and originating loans, including commercial loans, construction loans, commercial and residential mortgage loans, and consumer loans. The Bank also has four loan production offices serving customers in California and two loan production offices in the state of Washington. Critical Accounting Policies The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires that management make certain judgments and use certain estimates and assumptions that affect amounts reported and disclosures made. Accounting estimates are deemed critical when a different estimate could have reasonably been used or where changes in the estimate are reasonably likely to occur from period to period and would materially impact our consolidated financial statements as of or for the periods presented. Management has discussed the development and selection of the critical accounting estimates noted below with the Audit Committee of the Board of Directors, and the Audit Committee has reviewed the accompanying disclosures. Allowance for Loan and Lease Losses We maintain an allowance for loan and lease losses (the “Allowance”) at an amount we expect to be sufficient to absorb probable losses inherent in our loan and lease portfolio based on a projection of probable net loan charge-offs. For loans classified as impaired, an estimated impairment loss is calculated. To estimate loan charge-offs on other loans, we evaluate the level and trend of nonperforming and potential problem loans and historical loss experience. We also consider other relevant economic conditions and borrower-specific risk characteristics, including current repayment patterns of our borrowers, the fair value of collateral securing specific loans, changes in our lending and underwriting standards and general economic factors, nationally and in the markets we serve, including the real estate market generally and the residential construction market. Estimated loss rates are determined by loan category and risk profile, and an overall required Allowance is calculated. Based on our estimate of the level of Allowance required, a provision for loan and lease losses (the “Provision”) is recorded to maintain the Allowance at an appropriate level.
